ORDER

PER CURIAM.
Grayson Glueck and Tammy Glueck (the “Gluecks”) appeal from the trial court’s judgment in favor of John Edwards d/b/a Mid-America Sod Farm, et al. (“Edwards”). On appeal, the Gluecks argue the trial court erred: (1) in granting summary judgment in favor of Edwards on his claim for fraud because the record shows that there are material disputes of fact; (2) in dismissing the Gluecks’s claim for damages to their credit reputation because the allegations in their petition properly invoke a claim for breach of contract; and (8) in dismissing their claim for breach of the lease agreement on the basis of the promissory estoppel exception to the statute of frauds because they properly pled the necessary elements.
We have reviewed the briefs of the parties and the record on appeal and no errors of law appear. The judgment of the trial court granting Edwards’s motion for summary judgment and motions to dismiss is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. We affirm pursuant to Rule 84.16(b).